Citation Nr: 0316515	
Decision Date: 07/18/03    Archive Date: 07/22/03

DOCKET NO.  02-07 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Johnston, Counsel






INTRODUCTION

The veteran had active service from November 1968 to August 
1972.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied service connection for tinnitus.  


REMAND

The appellant initiated an appeal by filing a Notice of 
Disagreement with the RO's March 2002 rating decision, in 
April 2002.  Following the issuance of a May 2002 Statement 
of the Case, the veteran perfected his appeal by filing a VA 
Form 9 the same month.  At block 8C of that Form, he 
requested a Travel Board hearing before a Member of the 
Board.  He repeated this request in another VA Form 9 filed 
in June 2002.  

In September 2002, the RO acknowledged the appellant's 
request for a Travel Board hearing, and informed him that he 
had been placed on the list for such hearings and that he 
would be contacted in due course when a hearing could be 
scheduled.  

The veteran was notified of a Travel Board hearing to be held 
at the RO on February 6, 2003.  The file copy of this notice 
is annotated by a Veterans Law Judge (VLJ) to the effect that 
the veteran did not appear on that date.  However, next 
chronologically on file is a telefax message from the veteran 
to his representative dated January 10, 2003, and a cover 
letter from the representative to the RO dated as received on 
January 28, 2003.  This telefax from the veteran explained 
that he had a conflict with the established Travel Board date 
of February 6, 2003, and requested that the hearing be 
rescheduled.  The conflict was noted as travel to another 
state on "company business."  These documents, though in 
the RO's possession, were not likely in the veteran's claims 
file on February 6, 2003,

when the VLJ was present at the RO for the hearing.  The case 
was subsequently transferred to the Board before a Travel 
Board hearing had been conducted.  

The veteran's January 10, 2003, request for a rescheduled 
hearing was dated within 60 days of the January 3, 2003, 
notice of the hearing, and was more than two weeks prior to 
the scheduled hearing date of February 6, 2003.  See 
38 C.F.R. § 20.702(c) (2002).  It appears that the 
representative did not deliver this request to VARO personnel 
until January 28, 2003 (18 days).  To the extent that this 
request was not received by VA until within two weeks of the 
hearing date, the Board finds that this request to reschedule 
for "company business" is good cause.  38 C.F.R. 
§ 20.702(c)(2) (2002).  

The appellant is entitled to have a Travel Board hearing.  
38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a) 
(2002).  To afford the veteran due process in his appeal, 
this case must be REMANDED for the following action:

The RO should take appropriate steps to 
schedule the veteran for the next 
available Travel Board hearing.  The RO 
should also ensure compliance with the VA 
duties to assist and notify in the 
Veterans Claims Assistance Act of 2000 
(VCAA).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




_________________________________
	ANDREW J. MULLEN 
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).


